DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudolph et al. (US 2009/0299127).
	Regarding claim 1, Rudolph et al. teaches “an aerosol containing magnetic particles, wherein the aerosol contains magnetic particles having a diameter of at least 5 nm and at most 800 nm and at least one pharmaceutical active agent” (current claims 2, 7 and 11).  Para. [0021].  The aerosol may be inhaled (current claims 5 and 6).  See para. [0022].  
	Regarding claims 3, Rudolph et al. teaches superparamagnetic iron oxide nanoparticles with are coated with the cationic polymer polyethylenimine (current claims 8-10).  Absent evidence to the contrary, the percentage by volume of iron oxide nanoparticles are understood to fall within the range of 0.1% to 100% by volume (current claim 4). 
	Regarding claim 12, Rudolph et al. teaches that the pharmaceutical active agent may be a broncholytic.  See claim 7 of Rudolph et al. 
	Regarding claim 13, Rudolph et al. teaches water as a solvent.  See para. [0044].
Regarding claim 14, Rudolph et al. teaches “a kit comprising an aerosol according to the invention containing magnetic particles or a pharmaceutical composition according to the invention, an external magnet which generates a magnetic field and a nebulizer” (current claims 17, 19 and 20) Para. [0067].  
	Regarding claim 16, Rudolph et al. teaches “[c]ontrol of the magnet can be rendered possible, for example, by an electric circuit which triggers a signal in the nebulizer or inhaler at the start and end of the inhalation.”  Para. [0027].  
	Regarding claim 18, Rudolph et al. teaches “wherein the magnetic field has a magnetic field gradient of greater 1 T/m or greater than 10 T/m.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618